U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-27023 TECHNEST HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 88-0357272 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 10411 Motor City Drive, Suite 650, Bethesda, Maryland 20817 (Address of principal executive offices and zip code) (301) 767-2810 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to filed such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of November 12, 2010, there were 32,678,056 shares of common stock, $0.001 par value, of the registrant issued and outstanding. 1 FORM 10-Q TABLE OF CONTENTS SEPTEMBER 30, 2010 Page PART I. FINANCIAL INFORMATION: Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets at September 30, 2010 and June 30, 2010 3 Consolidated Statements of Operations for the Three Months Ended September 30, 2010 and 2009 4 Consolidated Statement of Changes in Stockholders’ Equity for the Three Months Ended September 30, 2010 5 Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2010 and 2009 6-7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis or Plan of Operation 13 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION 17 Item 1A. Risk Factors 17 Item 6. Exhibits 23 Signatures 24 STATEMENTS CONTAINED IN THIS FORM 10-Q, WHICH ARE NOT HISTORICAL FACTS CONSTITUTE FORWARD-LOOKING STATEMENTS AND ARE MADE UNDER THE SAFE HARBOR PROVISIONS OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995. FORWARD-LOOKING STATEMENTS INVOLVE SUBSTANTIAL RISKS AND UNCERTAINTIES. YOU CAN IDENTIFY THESE STATEMENTS BY FORWARD-LOOKING WORDS SUCH AS "MAY", "WILL", "EXPECT", "ANTICIPATE", "BELIEVE", "ESTIMATE", "CONTINUE", AND SIMILAR WORDS. YOU SHOULD READ STATEMENTS THAT CONTAIN THESE WORDS CAREFULLY. ALL FORWARD-LOOKING STATEMENTS INCLUDED IN THIS FORM 10-Q ARE BASED ON INFORMATION AVAILABLE TO US ON THE DATE HEREOF, AND WE ASSUME NO OBLIGATION TO UPDATE ANY SUCH FORWARD-LOOKING STATEMENTS. EACH FORWARD-LOOKING STATEMENT SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES THERETO IN PART I, ITEM 1, OF THIS QUARTERLY REPORT AND WITH THE INFORMATION CONTAINED IN ITEM 2 TOGETHER WITH MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION CONTAINED IN OURANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED JUNE 30, 2010, INCLUDING, BUT NOT LIMITED TO, THE SECTION THEREIN ENTITLED "RISK FACTORS." 2 PART I. FINANCIAL INFORMATION TECHNEST HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2010 (Unaudited) September 30, June 30, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable Unbilled receivable Inventory and work in process Restricted cash Prepaid expenses and other current assets Assets related to discontinued operations Total Current Assets Property and Equipment – Net of accumulated depreciation $123,852 and $118,013 Other Assets Deposits Definite-lived intangible assets – Net of accumulated amortization $1,630,416 and $1,627,731 Goodwill Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ $ Accrued expenses and other current liabilities Accrued income taxes Liabilities related to discontinued operations Total Current Liabilities Total Liabilities Commitments and Contingencies Stockholders’ Equity Common stock - par value $.001 per share; 495,000,000 shares authorized; 32,678,056 shares issued and outstanding at September 30, 2010 and at June, 30, 2010 Additional paid-in capital Accumulated deficit ) ) Total Technest Holdings, Inc. Stockholders’ Equity Non controlling interest ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to condensed consolidated financial statements. 3 TECHNEST HOLDINGS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Revenues $ $ Cost of Revenues Gross Profit Operating Expenses Selling, general and administrative Research and development Amortization of intangible assets Total Operating Expenses Operating Loss from Continuing Operations ) ) Other Income, Net Interest income Other income - Total Other Income, Net Income (Loss) from Continuing Operations before Income Taxes ) Income tax expense (benefit) - - Net Income (Loss) from Continuing Operations ) Discontinued Operations Loss on discontinued operations - ) Net Loss from Discontinued Operations - ) Net Income (Loss) ) Net (Income) Loss Attributable to Non-Controlling Interest ) Net Loss Attributable to Technest Holdings, Inc. ) ) Deemed Dividend to Preferred Stockholders - Series D - ) Net Loss Applicable to Common Shareholders $ ) $ ) Basic and Diluted Loss Per Common share From continuing operations attributable to Technest Holdings, Inc. $
